DETAILED ACTION
	This is the first Office action on the merits of Application No. 16/910,767 filed on June 24, 2020.  Claims 1-7 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2020 has been considered by the examiner.

Drawings
The drawings received on June 24, 2020 are acceptable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Peter T. deVore on May 18, 2022.

The application has been amended as follows: 

In claim 1, line 2 “shaft” has been changed to --axis--.
In claim 1, line 4 “shaft” has been changed to --axis--.
In claim 1, line 5 “shaft” has been changed to --axis--.
In claim 1, line 11 “shaft” has been changed to --axis--.
In claim 1, line 14 “shaft” has been changed to --axis--.
In claim 5, line 1 “claim 1” has been changed to --claim 2--.
In claim 6, line 1 “claim 1” has been changed to --claim 5--.

Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US 2014/0087890 A1 (Komuro) corresponding to JP 6024336 B2 discussed in paragraphs [0005]-[0006] of Applicant’s specification is the closest prior art and discloses a damping device (torque fluctuation absorber 1) comprising a first rotary body including at least a first plate 12 that rotates around a rotation axis 4 and a second plate 11 that is disposed to face the first plate and integrally rotates with the first plate around the rotation axis; a second rotary body 17 that rotates relative to the first rotary body around the rotation axis; a control plate 18 that is disposed between the first plate and the second rotary body in an axial direction and is engaged with the second rotary body (via protruding portion 18a) to rotate integrally with the second rotary body; a first thrust member 22 at least a part of which is disposed between the first plate and the control plate in the axial direction and that is engaged with the first plate to rotate integrally with the first rotary body around the rotation axis; and a second thrust member 21 at least a part of which is disposed between the second plate and the second rotary body in the axial direction and that is engaged with the second plate to rotate integrally with the first rotary body around the rotation axis, wherein the first thrust member is biased by a biasing member 23 supported by the first plate in a direction to be pressed against the control plate to generate a first frictional force between the first thrust member and the control plate, and the second thrust member abuts against and slides on the second rotary body to generate a frictional force between the second thrust member and the second rotary body. 
However, the damper device of Komuro differs from the presently claimed device in that the control plate 18 is always separated from the first plate 12 and never abuts against and slides on the first plate in the specific state to generate a frictional force between the control plate and the first plate. There is no suggestion in Komuro or any of the other prior art that would have led the person of ordinary skill in the art to arrange the control plate 18 of Komuro such that “the control plate is separated from the first plate in a case other than a specific state in which the second rotary body rotates relative to the first rotary body in a predetermined direction by a predetermined twist angle or more and abuts against and slides on the first plate in the specific state to generate a second frictional force between the control plate and the first plate” as required by independent claim 1. Nor is there any apparent rationale for modifying Komuro or any of the other prior art to arrive at the invention as claimed. 
Dependent claims 2-7 are allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 4,592,460 (Kittel) discloses a clutch disc in Fig. 1 including a first rotary body including first and second plates 13, 15 that integrally rotate around a rotation axis 4; a second rotary body (hub disc 7) that rotates relative to the first rotary body around the rotation axis; and a control plate 29 that is disposed between the first plate and the second rotary body in an axial direction and is engaged with the second rotary body (via tabs 41). However, the device of Kittel does not include first and second thrust members as claimed. Also, the tabs 41 engage in apertures 43 with play in the circumferential direction and thus the control plate does not rotate integrally with the second rotary body. Further, while the free ends 36 of the control plate abuts against and slides on the first plate 13 it never becomes separated therefrom.
U.S. Patent No. 5,673,778 (Ament) discloses a clutch disc in Fig. 1 comprising a first rotary body including a first plate 10 and a second plate 9 that integrally rotate around a rotation axis 14; a second rotary body (hub disc 5) that rotates relative to the first rotary body around the rotation axis; a control plate 18 that is disposed between the first plate and the second rotary body in an axial direction; a first thrust member 22; a second thrust member 30; and a biasing member 25. However, the first thrust member 22 is disposed between the control plate 18 and the second rotary body 5 instead of between the first plate 10 and the control plate. Further, the control plate is never separated from the first plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656